IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DEVIN GARRETT,
Petitioner, : Case No. 3:19-cv-191
- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
Warden,

Toledo Correctional Institution,

Respondent.

RECOMMITTAL ORDER

This habeas corpus case, brought pro se by petitioner Devin Garrett, is b efore the Court

on Petitioner’s Objections (ECF No. 6) to the Magistrate Judge’s Report and Recommendations

recommending dismissal of the Petition.

The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

August{ & , 2019.

ane

 

Walter H. Rice

United States District Judge
